          Case 2:20-cv-02483-JAM-KJN Document 10 Filed 02/02/21 Page 1 of 1


 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
 6                        EASTERN DISTRICT OF CALIFORNIA

 7 LINDA MESA and ROBERT                          Case No.: 2:20-cv-02483-JAM-KJN
     CALDWELL, individually and on behalf
 8
     of all others similarly situated,
 9                                                ORDER TO EXTEND TIME FOR
                         Plaintiff,               DEFENDANT ENLOE MEDICAL
10
     v.                                           CENTER TO ANSWER AND FOR
11                                                LEAVE TO ALLOW PLAINTIFFS
   ENLOE MEDICAL CENTER;                          TO FILE FIRST AMENDED
12
   BLACKBAUD, INC. and DOES 1-100,                COMPLAINT
13 inclusive,

14
                         Defendants.
15

16
             Based on the foregoing stipulation, and good cause appearing therefor, IT IS
17
     HEREBY ORDERED that:
18
          1. Plaintiffs may file an amended complaint by February 22, 2021; and
19
          2. The deadline for Defendant Enloe Medical Center to respond to Plaintiffs’
20
             amended complaint is extended to March 15, 2021.
21

22
          IT IS SO ORDERED.
23

24
     DATED: February 1, 2021              /s/ John A. Mendez
25                                        THE HONORABLE JOHN A. MENDEZ
26                                        UNITED STATES DISTRICT COURT JUDGE

27

28

                                                 -1-
                                       STIPULATION AND ORDER
